Moore, J.
Joseph Marsh filed a petition asking for a writ of certiorari to review the action of the circuit judge of the St. Clair circuit court in directing the above-named respondent to issue a writ of restitution in favor of the above-named relator, which would have the effect to put him in possession of certain real estate, in relation to which there has been litigation between said Buchanan and said Marsh. Since the petition was filed in this cause an affidavit has been filed with the court, made by said petitioner, in which he states, among other things, that he now recognizes the right.of said Buchanan to have the exclusive possession of the land in controversy, and asks that these proceedings be discontinued. A stipulation has also been filed with the clerk of this court, signed by both Buchanan and Marsh, asking that the petition for certiorari be dismissed. The attorneys for Mr. Buchanan move the court to dismiss the proceedings. This motion is opposed by the attorney for Marsh, upon the ground that he and one Lemke have interests in the litigation which would suffer if the petition is dismissed.
It would not be profitable to any one to recite in detail the facts shown by the record. It is sufficient to say that an inspection of the record does not show any satisfactory reason why the parties to the litigation should not be allowed to end it if they desire to.
The motion to dismiss the proceeding is granted, without costs to either party as against the other.
The other Justices concurred.